BOND, .7.—
It appears that the parties in this case separated only upon tlie execution of tlie deed of separation, and not, as in the case of Lemmert vs. Lemmert, IOS Md. 57, prior to that act. In the Lemmert case the court found that tlie abandonment, prior to the deed, and without any agreement, or consent, vras such as to justify a divorce, and that the deed did not amount to a condonation of that -abandonment. Here the abandonment was after 'tlie agreement of separation, and in accordance with it. True, the wife testifies that she had previously instituted a suit for partial divorce, and that this deed or agreement was executed in settlement of that suit. The deed contains an express stipulation that it shall not amount to a waiver or condonation of any existing ground for a divorce a vinculo. But if we accept this stipulation and say there was no waiver, still there does not appear to have been any ground of divorce to waive. The proof is that the abandonment upon which the present bill is based was an abandonment by agreement.
A decree will be signed dismissing the bill.